DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021, 04/29/2021, and 04/05/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear whether Applicant is intending to require that the gate oxide forming process is a process that has both a high temperature oxidation process AND a chemical vapor deposition process, or only requires one of these processes. On page 18 of the originally filed specification, it appears to teach that the gate oxide forming process may include one of these processes, but does not teach it as requiring both. The claim as currently written, would require both processes.
For the purposes of examination, the claim will be examined as follows: “…wherein the gate oxide forming process comprises one of 15a high temperature oxidation process and a chemical vapor deposition for generating the gate oxide”, as this is what the Examiner believes Applicant has intended. 
Appropriate clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Pub. 2009/0315083) in view of Amali et al. (US Pub. 2017/0200799).
Regarding independent claim 1, Pan teaches a method (Figs. 1A-2; para. 0028-0044) for increasing an oxide thickness at trench corner of an U- shaped gate metal-oxide-semiconductor field-effect transistor 5(UMOSFET), comprising: 
providing an N-type semiconductor substrate (232) and forming an N- type drift region (234) on the N-type semiconductor substrate (Fig. 2; para. 0041); 
forming an N-type heavily doped region (228) in the N-type drift region (Fig. 2; para. 0041); 
forming a first P-type heavily doped region (230), a second P-type 10heavily doped region (the other 230) respectively on opposite sides of the N-type heavily doped region, and a P-type body region (222) between the N-type heavily doped region, the first P-type heavily doped region, the second P-type heavily doped region and the N-type drift region (Fig. 2; para. 0041-0042); 
depositing an etch hardmask layer (101) on the N-type heavily doped 15region, the first P-type heavily doped region and the second P-type heavily doped region, and using a lithography process to form a trench (Figs. 1A-1C; para. 0029-0033); 
forming a pad oxide (112) along two opposite sidewalls and a bottom of the trench, wherein a corner is correspondingly formed between each of the two opposite sidewalls and the bottom (Fig. 1E; para. 0035); 
20providing an oxidation barrier (114) on the pad oxide and performing a thermal oxidation process, such that a corner oxide is formed at the corner of the trench by the thermal oxidation process (Figs. 1F-1H; para. 0036-0038); 
removing the pad oxide and the oxidation barrier and performing a 24gate oxide forming process to generate a gate oxide (218), wherein the gate oxide is formed along the two opposite sidewalls and the bottom of the trench and in connection with the corner oxide (Figs. 1I; para. 0041); 
forming a gate conductive layer (220) in the trench and further depositing 5a dielectric layer (224) on the gate conductive layer (Fig. 2; para. 0041-0042); and 
forming at least one contact window which extends through the dielectric layer, and electrically connected to the N-type heavily doped region, the first P-type heavily doped region, and the second P-type heavily doped region for providing electrical paths (Fig. 2; para. 0042).
The difference between Pan and the claimed invention is that Pan does not teach wherein the at least one contact window extends through the dielectric layer and the etch hardmask layer because Pan teaches removal of the hard mask layer in Fig. 1I para. 0039.
Amali teaches a similar method including forming at least one contact window (229) which extends through the dielectric layer (224) and the etch hardmask layer (250a) (Fig. 2N; para. 0048).
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the method of Pan such that the hardmask layer was not removed to arrive at the claimed invention for the purpose of; for example, eliminating a process step and/or reducing the risk of causing damage to semiconductor surface during removal of the mask layer.
Re claim 2, Pan teaches wherein the N-type semiconductor substrate is made of an N-type silicon carbide (para. 0067).
Re claim 3, Pan teaches wherein the corner oxide is formed by oxidation of the N-type silicon carbide at the corner of the trench through the thermal oxidation process (para. 0038 – LOCOS process is a type of thermal oxidation process).
Re claim 4, Pan teaches wherein the corner oxide is made of silicon dioxide (SiO2) (para. 0038 – LOCOS process produces silicon dioxide).
Pan teaches a specific embodiment wherein a thickness of the corner oxide is between 200 and 300 nm (para. 0038); however, Pan further teaches that the layer thickness may be varied without departing from the spirit of the invention (para. 0028) and that the corner oxide thickness is a result effective variable (para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed “thickness of the corner oxide is between 50 and 100 nm” through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05. II).
Re claim 5, Pan teaches using a source ion implantation to form the N-type heavily doped region when forming the 5N-type heavily doped region in the N-type drift region (para. 0041).
Re claim 6, Pan teaches wherein the etch hardmask layer is made of silicon dioxide (para. 0030 – layer 102 “pad oxide” – pad oxides are formed of silicon dioxide).
Re claim 7, Pan teaches wherein the trench extends through the N-type heavily doped region and the P-type body region, and a bottom of the trench ends in the N-type drift region (Fig. 2).
Re claim 8, Pan teaches wherein the oxidation barrier is made of silicon nitride (Si3N4) (para. 0036).
Re claim 10, Pan teaches wherein a thickness of the pad oxide is between 10 and 40 nm (para. 0035), which anticipates the claimed range of “between 0 and 100 nm” (MPEP 2131.03).
Re claim 11, Pan teaches wherein the pad oxide is formed on the two opposite sidewalls and the bottom of the trench by using an oxidation process (para. 0035).
Re claim 12, Pan teaches wherein the pad oxide at the bottom of the trench is remained before providing the oxidation barrier (refer to Figs. 1E, 1F).
Re claim 14, Pan is silent with respect to a specific process time; however, as corner oxide thickness is a function of process time and Pan teaches that the layer thickness may be varied without departing from the spirit of the invention (para. 0028) and that the corner oxide thickness is a result effective variable (para. 0002), it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed “process time of the thermal oxidation process is between 10 and 600 minutes” through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05. II).
Re claim 15, Pan teaches wherein oxygen (02), water molecule (H20), or a mixture of hydrogen (H2) and oxygen (02) is used in the thermal oxidation process (para. 0038 – the limitations of this claim are required for LOCOS process).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Pub. 2009/0315083) in view of Amali et al. (US Pub. 2017/0200799) and further in view of In’t Zandt et al. (US Pub. 2006/0205222).
Re claim 9, Pan is silent with respect to a thickness of the oxidation barrier, but does disclose that precise characteristics of the oxidation barrier may be varied (para. 0036).
In’t Zandt teaches a similar method wherein a thickness of the oxidation barrier is relatively thin, for example 20 nm (para. 0039).
Because both Pan and In’t Zandt teach wherein the thickness may be varied and because the thickness of the oxidation barrier is a result effective variable because the oxidation barrier must be thick enough to prevent oxidation, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed range of “between 50 and 300 nn” through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05. II).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Pub. 2009/0315083) in view of Amali et al. (US Pub. 2017/0200799) and further in view of Andrews (US Pub. 2006/0289929).
Re claim 13, Pan is silent with respect to a process temperature of the thermal oxidation process.
Andrews teaches a similar process wherein a process temperature of the thermal oxidation process is between 800 and 1250 Celsius degrees (para. 0026), which is considered to anticipate the claimed range of “900 and 1300 Celsius degrees” (MPEP 2131.03).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Andrews to fill in that which was missing – process temperature – from Pan to arrive at the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Pub. 2009/0315083) in view of Amali et al. (US Pub. 2017/0200799) and further in view of Lim et al. (US Pub. 2007/0045724).
Re claim 16, Pan teaches wherein the gate electrode is formed by known methods (para. 0041), but does not go into further details.
Lim teaches the known method (Figs. 9, 10; para. 0042-0043) of when forming a gate conductive layer (116) in a trench (112),
using a low-pressure chemical vapor deposition (LPCVD) process to deposit a polysilicon (para. 0042); and 
10using an etch back process to etch back the polysilicon, so as to form the gate conductive layer (para. 0043).It w
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Lim to fill in that which was missing – gate electrode formation – from Pan to arrive at the claimed invention.
Re claim 17, Pan is silent with respect to the gate oxide forming process.
Lim teaches wherein the gate oxide forming process comprises 15a high temperature oxidation process for generating the gate oxide (para. 0041).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Lim to fill in that which was missing – gate oxide forming process – from Pan to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898